Citation Nr: 1537514	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  12-20 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for porphyria cutanea tarda (PCT), to include as due to Agent Orange exposure, for accrued benefits purposes.

2.  Entitlement to service connection for cryptogenic cirrhosis, to include as secondary to PCT, to include as due to Agent Orange exposure, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESSES AT HEARING ON APPEAL

Appellant & friend


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1968, including service in Vietnam.  The appellant is the widow of the Veteran, who died in April 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia, which denied service connection for PCT and cirrhosis.  The Veteran filed a notice of disagreement, appealing his rating decisions, prior to his April 2010 death. 

In April 2010, the appellant requested that she be substituted into the Veteran's claims and receive accrued benefits pursuant to the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat 4145, 4151 (2008) (codified at 38 U.S.C.A. § 5121A).  The RO accepted the appellant's request to act as a substitute on behalf of the Veteran for the appeal that was pending at the time of his death. 

The Board notes that the Director, Compensation and Pension Service, issued a Fast Letter that provided guidance on processing claims involving substitution of parties, in August 2010.  See Fast Letter 10-30.  The letter noted that unlike prior accrued benefits claims, the record is not closed on the date of death of the original claimant, but remains open for the submission and development of any pertinent additional evidence.  The letter provided guidance on specific procedures to follow noting that any eligible survivor submitting a claim for accrued benefits will automatically be considered as requesting to substitute and may be able to submit additional evidence in support of the claims.  The Fast Letter indicates that this type of a claim differs from an accrued benefits claim, in part, as evidence can be added to the record.  In most accrued benefits cases, a decision is based on the evidence that is on file at the time of the Veteran's death.  In these cases, involving substitution, additional evidence can be added to the file.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during active duty and is presumed to have been exposed to Agent Orange.

2.  Affording the Veteran the benefit of the doubt, the Veteran's PCT at the time of his death was etiologically related to service, to include his presumed exposure to Agent Orange.

3.  Affording the Veteran the benefit of the doubt, the Veteran's cryptogenic cirrhosis at the time of his death was etiologically related to his PCT and to service, to include his presumed exposure to Agent Orange.



CONCLUSIONS OF LAW

1.  The criteria for service connection for PCT, to include as due to Agent Orange exposure, for accrued benefits purposes, have been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for cryptogenic cirrhosis, to include as secondary to PCT, to include as due to Agent Orange exposure, for accrued benefits purposes, have been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In light of the full grant of the benefit sought on appeal, any error in providing appropriate notice or assistance would be harmless error.

Analysis-Service Connection 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For any disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2015).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  38 C.F.R. 
§ 3.310(b) (2015); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Regarding Agent Orange exposure, the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, 98 Stat. 2725 (1984) (the 1984 Act) authorized the VA Secretary to establish guidelines and standards for evaluating the scientific studies and to issue regulations for adjudicating claims for VA benefits based on herbicide exposure.  

Congress then passed the Agent Orange Act of 1991, Pub. L. No. 102-4, 105 Stat. 11 (1991) (codified at 38 U.S.C.A. § 1116) (the 1991 Act).  The laws and regulations pertaining to Agent Orange exposure provide for a presumption of service connection due to exposure to herbicide agents for veterans who have any of several listed diseases, including porphyria cutanea tarda, and served on active duty in Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2015).  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2015).  To be eligible for presumptive service connection, porphyria cutanea tarda also must have become manifest to a compensable degree within a year after the last date on which a Veteran was exposed to herbicides.  See 38 C.F.R. § 3.307(a)(6)(ii) (2015).

The statute was again amended by the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 987-988 (December 27, 2001).  This amendment established a presumption of herbicide exposure for veterans who served in Vietnam, regardless of whether they developed a presumptive disease.  Thus, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2014).

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has held that if the claimed disease is not one of the presumptive diseases listed in 38 C.F.R. § 3.309(e), but exposure to an herbicide is presumed or proven by the evidence, the veteran may establish service connection for the disease by (1) showing that the disease actually occurred in service; or (2) by submitting medical evidence of a nexus between the disease and his exposure to herbicides during military service (or another incident of service).  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (which holds that a claimant is not precluded from establishing service connection for a disease with proof of direct causation).  Although the Combee decision pertained to radiation claims, the same rationale applies to claims based on herbicide exposure.  See also McCartt v. West, 12 Vet. App. 164, 167 (1999) (providing that the provisions set forth in Combee are equally applicable in cases involving claimed Agent Orange exposure).  

In the instant case, March 2009 records from Johns Hopkins note cryptogenic cirrhosis and a "history" of PCT.  

In December 2009, the Veteran submitted a lay statement that he felt his Agent Orange exposure led to his diseases even though he realized they did not "transpire" within a year of service.  

The Veteran was afforded a VA examination in March 2010.  The examiner noted that the Veteran had a diagnosis of PCT, although he noted a current "remission" from symptoms.  The Veteran reported that he had to avoid the sun, that he had current sensitivity to hot water, and some fatigue.  He had some residual scarring to the anterior shins and had required treatment in the prior twelve months.  The examiner also noted a diagnosis of cryptogenic cirrhosis although he stated that a more definitive diagnosis could not currently be made as the Veteran continued to be followed at Johns Hopkins.  The examiner noted that according to a Porphyria Foundation website that PCT is often associated with Hepatitis C infection, which can also cause liver complications, however liver tests are generally abnormal even in PCT patients without Hepatitis C infection.

In April 2010, the Veteran's treating physician at Johns Hopkins submitted a letter noting that the Veteran was a patient under his care since February 2009 when he presented with cirrhosis and a history of PCT.  The clinician noted the Veteran's history was negative for alcohol and Hepatitis C, two risk factors for PCT, and that there was no family history of PCT.  The examiner noted the Veteran served in Vietnam was exposed to Agent Orange according to his report and that his symptoms of PCT appeared in 2007.  The clinician further noted that there have been cases of delayed onset of PCT after harmful chemical exposure and it was certainly possible the Veteran could have been one of the cases.  The clinician opined that the "presence of the three health problems associated with Agent Orange exposure in this one individual" was "highly suggestive of a cause an effect situation" and that the Veteran should be "seriously" considered for service connection.  

In April 2010, before his death, the Veteran also sought treatment at the VAMC in Clarksburg.  The clinician noted that the Veteran came in to discuss his diagnoses of PCT and cryptogenic cirrhosis.  The clinician noted that further detailed questioning of the Veteran reviewed heavy travel in Vietnam and exposure to Agent Orange (both topical and orally ingested).  The VAMC clinician noted multiple diagnoses apparently due to Agent Orange exposure including porphyria cutanea tarda with secondary cryptogenic cirrhosis as indicated by Johns Hopkins gastroenterology clinic.

In August 2012, Dr. E.M. wrote another letter and included an article titled "Porphyria and Chemicals" and a textbook excerpt that he stated "certainly support" the possibility that the Veteran's liver disease was related to PCT, which was triggered by exposure to Agent Orange.  The excerpt noted that cirrhosis has been reported in up to one third of cases of PCT.  

In July 2015, the appellant and a childhood friend of the Veteran and the appellant testified at a Board hearing.  The appellant stated that she was married to the Veteran two years after service, but had known him before and noticed blisters on his feet after service, but stated that the Veteran self-treated them with Neosporin.  The friend also testified that she knew him before service, and that after service he appeared to have a skin condition on his feet and arms.  They also noted that the Veteran had a twin brother who never had PCT, and that Dr. E.M. stated that the PCT had caused the Veteran's cirrhosis.  
Service Connection for PCT

Although some of the records note the Veteran was in "remission," given that the Veteran was at the VAMC in April 2010 for treatment of his PCT and the March 2010 VA examiner noted a current diagnosis of PCT and treatment within the past year, the benefit of the doubt is afforded that the Veteran had PCT at the time of his death, even if the symptoms were under control during the appeal period.  Hickson element (1) is accordingly met.

Turning to in-service injury, upon review of the record, the Veteran served in Vietnam during the Vietnam era, as his personnel records specifically note.  He is entitled to the presumption of exposure to herbicide agents and Hickson element (2) is met.  38 U.S.C.A. § 1116(f) (West 2014).  However, there is no credible evidence that the Veteran's PCT manifested within one year of service.  While the Veteran's wife and his friend claimed in the July 2015 hearing that they noticed the Veteran had skin problems upon returning from Vietnam, clinical medical records from Johns Hopkins including the April 2010 Dr. E.M. letter note that the Veteran's symptoms of PCT first appeared in 2007.  The Veteran himself even conceded in a December 2009 statement that his PCT had not manifested within a year after service.  See 38 C.F.R. § 3.307(a)(6)(ii) (2015).  Therefore, even though the Veteran cannot be granted service connection on a presumptive basis, under 38 C.F.R. § 3.309, he can still be granted direct service connection if his PCT is more likely than not related to his Agent Orange exposure, or any other incident or injury in service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Regarding element (3), medical nexus, the question presented is whether there is a relationship between the Veteran's PCT at the time of his death, and his presumed Agent Orange exposure.  The relevant evidence includes the April 2010 opinion from private physician, Dr. E.M. who had been treating the Veteran.  The physician noted that the Veteran's medical condition was "highly suggestive" of a nexus between his PCT and his in-service exposure to Agent Orange.  
The Board finds that the April 2010 private clinician's opinion is probative even though it does not specifically reference the "as likely as not" standard, as the reference to a "highly suggestive" nexus between the Veteran's PCT at time of death and his exposure to Agent Orange can be considered to meet the "as likely as not" standard.  The opinion is consistent with the other evidence of record and is supported by a detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  There are no negative nexus opinions that contradict this opinion as the March 2010 examiner did not offer a nexus opinion.  While the March 2010 rating decision correctly noted that under 38 C.F.R. § 3.307(a)(6)(ii) (2015) the Veteran's PCT did not become manifest to a compensable degree within a year after the last date on which a Veteran was exposed to herbicides, the Board notes that the appellant is not precluded from establishing a presumption of herbicide exposure under the Veterans Education and Benefits Expansion Act of 2001 and then establishing direct service connection by submitting medical evidence of a nexus between the disease and his exposure to herbicides during military service, which the appellant has done.  See 38 U.S.C.A. § 1116(f) (West 2014); Combee, supra.  

In the absence of any probative evidence weighing against the claim, the Board finds that the remainder of the evidence of record is not sufficient to rebut the contentions and medical opinions that the Veteran's PCT was caused by his exposure to Agent Orange in service.  As a result, the Board finds that the evidence from the private clinician and the other evidence of record are substantially in equipoise.  In such situations, VA regulations state that the benefit of the doubt will be afforded to the Veteran.  38 C.F.R. § 3.102 (2015).  Accordingly, service connection for PCT is warranted, and the appeal is granted.

Service Connection for Cryptic Cirrhosis

As noted above, the March 2010 examiner stated that PCT is often associated with Hepatitis C infection which can also cause liver complication.  The April 2010 letter from Dr. E.M. also noted that the "presence of the [PCT and cirrhosis] associated with Agent Orange exposure in this one individual" was "highly suggestive of a cause an effect situation" and that the Veteran should be "seriously" considered for service connection.  The VAMC clinician in April 2010 also noted multiple diagnoses due to Agent Orange exposure including porphyria cutanea tarda with secondary cryptogenic cirrhosis as indicated by the Johns Hopkins gastroenterology clinic.  Finally, in August 2012 Dr. E.M. wrote another letter with an article "Porphyria and Chemicals" and a textbook excerpt that he stated would "certainly support" the possibility that the Veteran's liver disease was related to PCT, which was triggered by exposure to Agent Orange.  The excerpt noted that cirrhosis has been reported in up to one third of cases of PCT.  

In comparing the probative value of the clinicians' statements with the evidence of record, the Board finds that the evidence when taken all together is largely in equipoise as to whether the Veteran's cirrhosis was caused or aggravated by the now service-connected PCT.  In the absence of any probative evidence weighing against the claim, the Board finds that the remainder of the evidence of record is not sufficient to rebut the contentions and medical opinions that the Veteran's cirrhosis was caused or aggravated by his PCT and exposure to Agent Orange in service.  As a result, the Board finds that the evidence of record is substantially in equipoise.  In such situations, VA regulations state that the benefit of the doubt will be afforded to the Veteran.  38 C.F.R. § 3.102 (2015).  Accordingly, service connection for cryptogenic cirrhosis is warranted, and the appeal is granted.

	(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to service connection for porphyria cutanea tarda (PCT), to include as due to Agent Orange exposure, for accrued benefits purposes is granted.

Entitlement to service connection for cryptogenic cirrhosis, to include as secondary to PCT, to include as due to Agent Orange exposure, for accrued benefits purposes is granted.





____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


